Order issued April 30, 2015




                                    In The

                              Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                              NO. 01-15-00163-CV
                          ———————————
                      XIANGXIANG TANG, Appellant
                                      V.
                        KLAUS WIEGAND, Appellee



                  On Appeal from the 268th District Court
                         Fort Bend County, Texas
                   Trial Court Case No. 13-DCV-211293



                         MEMORANDUM ORDER

      Appellant, Yvonne Tran, representing that she no longer desires to pursue

this appeal, has filed a “Withdrawal of Notice of Appeal” that we construe as a

motion to dismiss her appeal. Although Tran failed to include a certificate of
conference in her motion, more than ten days have passed and no party has

responded. See TEX. R. APP. P. 10.1(a)(5), 10.3(a). Further, no opinion has issued.

See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss Yvonne Tran’s appeal. See

TEX. R. APP. P. 42.1(a)(1). XiangXiang Tang’s appeal remains pending.



                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                        2